Citation Nr: 0511417	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  00-22 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as a residual of Agent Orange exposure in 
service, and as a residual of tobacco use during service.

2.  Entitlement to service connection for rheumatoid 
arthritis, to include as a residual of Agent Orange exposure 
in service, and as a residual of tobacco use during service.

3.  Entitlement to service connection for sinusitis, to 
include as a residual of Agent Orange exposure in service, 
and as a residual of tobacco use during service.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1971.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The veteran has submitted medical evidence showing 
current diagnoses of coronary artery disease, rheumatoid 
arthritis, and sinusitis.

2.  There is no evidence showing that the veteran had 
sinusitis during service and no evidence of coronary artery 
disease and rheumatoid arthritis during service or during the 
first post-service year.  

3.  There is no evidence showing exposure to Agent Orange 
during active service.

4.  There is no medical evidence linking any current 
disability to the veteran's military service, tobacco use 
during service, or to alleged Agent Orange exposure during 
service.

5.  There is no medical evidence showing that the veteran has 
a diagnosis of nicotine dependence.  



CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).  

2.  Rheumatoid arthritis was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

3.  Sinusitis was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claims for service connection in a 
letter dated March 2001.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claim.  Thus, VA's duty to assist 
has been fulfilled. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  In this regard, the RO obtained the 
veteran's service medical records and the post service 
medical treatment records which the veteran has chosen to 
submit.  The Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran experienced an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  With regard to the 
issues on appeal, this is not the case.  While the veteran 
has submitted medical evidence of current disabilities, there 
is absolutely no medical evidence indicating that any of 
these disabilities existed during service or that they may in 
any way be related to his military service.  The Board 
further notes that in this case, there is no outstanding 
evidence to be obtained, either by VA or the appellant.  
Consequently, VA did not have a duty to assist that was 
unmet.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II. Service Connection

The veteran claims that service connection is warranted for 
coronary artery disease, rheumatoid arthritis, and sinusitis.  
He contends that these disabilities are the result of smoking 
tobacco products and developing nicotine dependence during 
service.  In the alternate, he asserts that these 
disabilities are the result of exposure to herbicide agents, 
Agent Orange, during service.  

The veteran's service medical records are complete.  There is 
no indication in any of the service medical records that the 
veteran had coronary artery disease, rheumatoid arthritis, or 
sinusitis during service.  Several treatment notations do 
reveal that the veteran was treated for various upper 
respiratory infections and viral syndromes during service.  
However, these illnesses were acute and transitory and 
resolved without residual disability before his separation 
from service.  There is no diagnosis of sinusitis in the 
service medical records, nor is there any diagnosis of 
arthritis or any cardiovascular disorder.  In June 1971 
separation examination of the veteran was conducted.  The 
veteran's sinuses, heart, chest, vascular system, and 
musculoskeletal system were all evaluated as "normal," with 
no abnormalities noted by the examining physician.  

The veteran submitted some private medical records in support 
of his claim.  A series of private medical dated in 1993 and 
1994 reveal that the veteran had chest pain.  On evaluation 
he was diagnosed as having unstable angina and coronary 
artery disease.  These records reveal that he was treated 
surgically with a coronary artery bypass and catheterization.  
A private hospital discharge summary dated January 1994 did 
note that the veteran had a history of tobacco abuse.  A 
single treatment record dated in January 1994 also shows 
diagnoses of "coronary atherosclerosis, unstable angina, and 
acute sinusitis."  This is the only diagnosis of sinusitis 
contained in the entire record.  Private medical records 
dated in 1998 and 1999 that the veteran has been diagnosed 
with, and treated for, rheumatoid arthritis.  

In October 2000 the veteran submitted a written statement in 
which he indicated that he began smoking during service in 
October 1967 and that he stopped smoking in December 1993 
which is co-incident with his cardiac surgery.  

In December 2001 the veteran submitted copies of various 
article which he asserts prove that he was exposed to Agent 
Orange during service in Panama and that this exposure caused 
various medical disabilities.  However, this evidence does 
neither.  It does not prove exposure to Agent Orange during 
service and it does not specifically relate any current 
disability that the veteran is claiming entitlement to 
service connection for to any such exposure.  Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991) (medical treatise 
submitted by appellant that only raises the possibility that 
there may be some relationship between service-connected 
sickle cell anemia and the veteran's fatal coronary artery 
disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).

The veteran claims entitlement to service connection for 
coronary artery disease, rheumatoid arthritis, and sinusitis.  
He contends that these disabilities are the result of smoking 
tobacco products and developing nicotine dependence during 
service.  In the alternate he asserts that these disabilities 
are the result of exposure to herbicide agents, Agent Orange, 
during service.  Finally, the Board notes that it must also 
consider entitlement to service connection for these 
disabilities on a direct and presumptive basis.  The Board 
will address each basis below.  



A.  Direct Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is commonly referred to 
as "direct" service connection.  

The preponderance of the evidence is against the veteran's 
claims for service connection for coronary artery disease, 
rheumatoid arthritis, and sinusitis on a direct basis.  As 
noted above, there is no evidence showing that the veteran 
had any complaints, or diagnoses, of any of these 
disabilities during active service.  The veteran has 
submitted medical evidence showing recent, or current, 
diagnoses of all three disabilities.  However, these 
diagnoses are dated decades after the veteran separated from 
service.  Moreover, there is absolutely no medical evidence 
linking any of these disabilities to the veteran's military 
service.  As such, service connection for coronary artery 
disease, rheumatoid arthritis, and sinusitis on a direct 
basis is denied.

B.  Tobacco 

The veteran also claims that entitlement to service 
connection for coronary artery disease, rheumatoid arthritis, 
and sinusitis on the basis that it is related to tobacco use 
during service.  Specifically, he asserts that he began 
smoking tobacco products during service, that he developed 
nicotine dependence, continued smoking, and ultimately his 
smoking caused him to develop coronary artery disease, 
rheumatoid arthritis, and sinusitis.  A tobacco related claim 
is basically a claim service connection on a direct basis 
claim; however, there are some special considerations which 
must be addressed with such a claim. 

Legislation was enacted prohibiting service connection for a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a claimant during the claimant's military service.  38 
U.S.C.A. § 1103 (West 2002); see also Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998).  However, the new 
section 1103 applies only to claims filed after June 9, 1998, 
and does not affect the present claim because the veteran 
filed his claim for service connection in January 1998.

For tobacco related claims filed before June 9, 1998, 
precedential opinions of the VA Office of General Counsel 
established that service connection for death or disability 
may be awarded: 1) on a direct basis if the evidence 
establishes that an underlying disease or injury was caused 
by tobacco use during service, and 2) on a secondary basis in 
cases of death or disability attributable to tobacco use 
subsequent to military service if nicotine addiction arose in 
service and was proximate cause of the death or disability.

Under certain circumstances, death or disability resulting 
from the identifiable residuals of disease due to tobacco use 
during service is compensable under the law governing VA 
benefits.  VAOPGCPREC 2-93; 58 Fed. Reg. 42756 (1993).  This 
does not mean that service connection will be established for 
a disease related to tobacco use if the claimant smoked 
during service.  Id.  Rather, any disability related to 
tobacco use that is not diagnosed until after service would 
not be precluded from service connection; however, it must be 
demonstrated that the disability resulted from use of tobacco 
during service, and the possible effect of smoking before or 
after service must be taken into consideration.

In VAOPGCPREC 19-97; 62 Fed. Reg. 37954 (1997), the VA 
General Counsel indicated that two medical questions arise in 
cases where secondary service connection for a tobacco- 
related disability is sought: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) was 
the nicotine dependence which arose during service considered 
the proximate cause of disability occurring after service.  
With regard to the first question, the determination of 
whether the veteran is dependent upon nicotine is a medical 
issue.  If it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, it must then be 
determined whether the post-service usage of tobacco products 
was the proximate cause of the disability upon which occurred 
after service.  A supervening cause of the disability or 
death would sever the causal connection to the onset of 
nicotine dependence in service.

In summary, for claims alleging secondary service connection 
for a current disease on the basis of nicotine dependence 
acquired in service, the claimant must provide medical 
evidence of a current disability, medical evidence that 
nicotine dependence arose in service, and medical evidence of 
a relationship between the current disability and the 
nicotine dependence.  VAOPGCPREC 19-97 also states that while 
38 C.F.R. § 3.310 provides for "secondary service 
connection", if a claimant could establish that a disease or 
injury resulting in disability was a direct result of tobacco 
use during service (e.g., damage done to a veteran's lungs by 
in-service smoking gave rise to, for example lung cancer) 
that service connection may be established without reference 
to section 3.310(a).

The preponderance of the evidence is against the veteran's 
claims for service connection for coronary artery disease, 
rheumatoid arthritis, and sinusitis as residuals of tobacco 
use during service.  The veteran served on active duty from 
October 1967 to August 1971.  He states that he started 
smoking when he entered service.  However, even accepting 
this, there is no medical evidence which relates the 
veteran's current disabilities to smoking during service.  
Some of his the medical evidence of record note a history of 
smoking, but that would be his entire history of smoking from 
1967 to 1993 and not just his smoking during service.  
Moreover, there is no medical evidence that shows that the 
veteran developed nicotine dependence during service.  In 
fact, there is no medical evidence showing that the veteran 
has ever been diagnosed with nicotine dependence and by his 
own account the veteran quite smoking in December 1993.  As 
such, the preponderance of the evidence is against the 
veteran's claims for service connection for coronary artery 
disease, rheumatoid arthritis, and sinusitis as residuals of 
tobacco use during service is denied.  

C.  Presumptive Service Connection

Service connection for arthritis, and cardiovascular-renal 
disease may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
This is commonly referred to as "presumptive" service 
connection.  

The preponderance of the evidence is against the veteran's 
claims for service connection for coronary artery disease and 
rheumatoid arthritis on a presumptive basis.  The veteran's 
service medical records do not show that he had either of 
these disorders during service and there is no medical 
evidence showing that the veteran was diagnosed with either 
disability within the first year after he separated from 
service.  Rather, the medical evidence of record reveals that 
the veteran was initially diagnosed with both coronary artery 
disease and rheumatoid arthritis several decades after he 
separated from service.  As such service connection must be 
denied.  

D.  Agent Orange

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e). 

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002).

In the present case, the evidence of record reveals that the 
veteran did not serve in Vietnam.  Rather, the veteran 
acknowledges that he served in Panama during service.  He 
claims that Agent Orange was used as a defoliant in Panama 
and that is where he was exposed.  He has submitted copies of 
articles which he claims prove that he was exposed to Agent 
Orange while stationed in Panama.  These records do not 
specifically show that the veteran would have been exposed to 
Agent Orange during service in Panama.  Therefore service 
connection cannot be granted on this basis.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims (Court) has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  However, the preponderance of the evidence is also 
against the claims on this basis.  There is simply no medical 
evidence of record which in any way relates any of the 
veteran's current disabilities to active military service or 
to any alleged Agent Orange exposure during service.  As 
such, service connection must be denied.  

E.  Conclusion

The Board has considered the veteran's claims for service 
connection for coronary artery disease, rheumatoid arthritis, 
and sinusitis under all applicable legal bases and determined 
that service connection is not warranted.  In reaching these 
decisions the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the claims for service connection, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for coronary artery disease is denied.

Service connection for rheumatoid arthritis is denied.

Service connection for sinusitis is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


